Citation Nr: 1646131	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar strain. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter came before the Board in December 2014 and September 2015 and was remanded to obtain outstanding VA and private medical records and provide an examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board's remands.  Specifically, an examination was done in 2015, and the outstanding VA medical records were associated with the file in September 2015.  Additionally, the RO mailed requests for authorization to access the Veteran's private medical records in January and September 2015, but the Veteran did not respond.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar back strain is manifested by pain, stiffness, flexion to 90 degrees, and extension to 30 degrees, with objective evidence of pain on motion that does not produce functional loss. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for a lumbar strain have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5299-5237 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability is currently rated as 10 percent under Diagnostic Codes 5299-5237.  Diagnostic Code 5237 specifically governs lumbar strains, and is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The current 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

To warrant a rating in excess of 10 percent for a thoracolumbar spine disability, the evidence must show: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour (20 percent); favorable ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating Analysis for Spine Disability

The Veteran contends that he is entitled to a rating in excess of 10 percent because he has chronic back pain that is persistently getting worse.  While his VA medical records are associated with the file, there is little relevant treatment for his back.

The Veteran was afforded a VA general medical examination in August 2010.  At that time, he reported symptoms of constant moderate pain that occasionally radiated into his middle back, stiffness, and the need to pop his back.  He denied symptoms of muscle spasms, tingling, numbness, bowel or bladder problems, and radiation of pain into his legs.  As a construction worker, the Veteran's disability caused some work loss and limited his ability to lift and bend, but he could drive and perform activities of daily living.  Upon physical examination, there was no objective evidence of abnormalities, including spasms, atrophy or weakness, guarding, or tenderness, and the Veteran had flexion to 90 degrees and extension to 30 degrees with objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitation of motion.  The Veteran was diagnosed with a lumbar strain with spina bifida at S1 level. 

The Veteran was afforded a VA back conditions examination in January 2015.  He reported experiencing daily pain that is constant, progressively worsening, and interferes with bending, but he denied flare-ups, incapacitating episodes, sleep problems, and missing work.  Range of motion testing showed flexion to 90 degrees and extension to 30 degrees with objective evidence of pain on motion that did not cause functional loss.  Repetitive range of motion testing did not produce additional loss of function, and there was no evidence of pain with weight bearing, tenderness, guarding, muscle spasm, or pain on palpation of joints.  The examiner was unable to opine without mere speculation whether the pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time because the Veteran's symptoms were observed after only three repetitions.  The Veteran had normal muscle strength and there was no evidence of muscle atrophy, radiculopathy, or ankylosis of the spine.  Diagnostic testing showed a normally-aligned spine and well-maintained disc spaces.  The examiner opined that the Veteran's disability does not impact his ability to work and noted that he sits for most of the work day.  

The Board finds that the evidence does not show that the Veteran's back disability warrants a rating in excess of 10 percent.  Specifically, the Veteran had flexion to 90 degrees and extension to 30 degrees in August 2010 and January 2015, which does not satisfy the criteria for a higher rating under the General Rating Formula.  

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports that his back pain is constant and progressively worsening, the Veteran's back pain does not produce functional loss that is manifested by adequate evidence of disabling pathology.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  For example, the Veteran's back pain does not cause limitation of motion, he does not experience flare-ups or incapacitating episodes, and the disability does not cause him to miss work.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected lumbar strain. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's service-connected lumbar strain is manifested by signs and symptoms such as back pain and stiffness.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Additionally, the resulting functional loss has been separately considered.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not show, and the Veteran has not alleged, that his lumbar strain has rendered him unemployable.  Thus, the issue has not been raised in this case.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a pre-discharge notice letter, which was acknowledged and signed by the Veteran in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records and VA medical records.  Although the Veteran referenced the existence of private medical records that are not associated with the file, the Veteran was afforded an opportunity in January and September 2015 to provide those records to the RO or authorize the RO to obtain those records.  He did not do so.  The Veteran was also afforded several VA compensation and pension examinations to assist in determining the severity of his lumbar strain.  The August 2010 and January 2015 examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  No new evidence was received following the November 2015 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.
  

ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbar strain is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


